— Appeal from a judgment of the Supreme Court (Cahill, J.), entered May 22, 2012 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a July 2010 determination of respondent denying his request for parole release and requesting a de novo hearing. *1034Supreme Court dismissed the petition and petitioner appeals. The Attorney General has advised this Court that petitioner reappeared before respondent in July 2012, at which time he was again denied parole release. Given this, the appeal must be dismissed as moot (see Matter of Lopez v Evans, 102 AD3d 1029, 1030 [2013]; Matter of Abreu v State of N.Y. Bd. of Parole, 101 AD3d 1214 [2012]).
Rose, J.E, Lahtinen, Spain and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.